Citation Nr: 0928641	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  08-03 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1943 to 
January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The Board notes that the Veteran requested a Board hearing in 
his February 2008 substantive appeal.  The RO notified the 
Veteran of his scheduled hearing in letters dated in May 2009 
and June 2009.  The Veteran did not appear for his hearing 
scheduled on June 17, 2009 and has not made any additional 
hearing requests.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran believes that his service-connected disabilities 
prevent him from securing and maintaining gainful employment 
and seeks entitlement to a TDIU.  The Veteran has service 
connection for two disabilities: bilateral pes planus, for 
which he has a 50 percent disability rating and traumatic 
overuse of the lumbosacral spine, for which he has a 20 
percent disability rating.  The Board notes that these 
awards, in combination, represent a 60 percent disability 
rating under 38 C.F.R. § 4.25, Table I.  Thus, the Veteran 
does not meet the schedular requirements of 38 C.F.R. 
§ 4.16(a) for the rating of his disabilities.  

The issue, then, is whether the Veteran's service-connected 
disabilities nevertheless prohibit him from sustaining 
gainful employment, such that a TDIU rating may be assigned 
on an extraschedular basis.    

After a review of the evidence, it remains unclear to the 
Board whether the Veteran's service-connected disabilities 
prohibit him from sustaining gainful employment.  While the 
Veteran received VA examinations in June 2003, May 2005 and 
April 2007, they were conducted in connection with other 
claims, and none of the VA examiners considered the effects 
of the Veteran's service-connected disabilities on his 
employability.  

The Veteran submitted two letters by Dr. Brown, his physician 
at Red Cedar Medical Center, dated in April 2006 and January 
2007.  In both letters, the doctor stated that he believed 
the Veteran to be unemployable.  However, Dr. Brown did not 
state whether the Veteran's service-connected conditions, in 
and of themselves, render the Veteran unemployable.  Indeed, 
he specifically identified non-service connected coronary 
artery disease and diabetes mellitus as factors related that 
effected the Veteran's employability.

In a July 2009 brief, the Veteran's representative stated 
that the April 2007 VA examination was inadequate, in part 
because it did not contain an opinion as to whether the 
Veteran's service-connected disabilities prevent him from 
seeking or maintaining gainful employment.  A review of the 
April 2007 examination report confirms the representative's 
assessment.  The representative also noted that, to date, the 
Veteran has not been afforded a VA examination with medical 
opinion pertaining to his TDIU claim.  

The Board finds that a medial examination and opinion 
regarding the effect of the combination of the Veteran's 
service-connected disabilities on his employability by an 
appropriate medical examiner should be obtained on remand.     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
examination with opinion to determine 
whether he is unemployable solely due to 
his service-connected pes planus and low 
back disability.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner should be requested to review all 
pertinent records associated with the 
claims file and to comment on the effect 
of the Veteran's service-connected 
disabilities on his ability to engage in 
any type of full-time employment and 
whether, in the examiner's opinion, the 
service-connected disabilities alone are 
of such severity to result in 
unemployability.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to the 
examiner for review.

The examiner should explain the rationale 
for any opinion given regarding the effect 
of the Veteran's service-connected 
conditions on his ability to obtain or 
maintain employment, to include discussion 
of obstacles and challenges he might face, 
and his capability for performing 
sedentary employment in light of his past 
employment experience.  The examiner 
should note that consideration may be 
given to the Veteran's level of education, 
special training, and previous work 
experience in arriving at a conclusion, 
but not to his age or to the impairment 
caused by nonservice-connected 
disabilities.  The question is whether the 
veteran is capable of performing the 
physical and mental acts required by 
employment, not whether the Veteran can 
find employment.

2.  Thereafter, readjudicate the claim for 
a TDIU rating and determine whether 
referral of the claim to the appropriate 
department officials under 38 C.F.R. 
§ 4.16(b) for extraschedular consideration 
is warranted.  

If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



